 Case: 5:21-cv-00032-GFVT Doc #: 11 Filed: 03/01/21 Page: 1 of 2 - Page ID#: 45




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

 URIKA BERRY,                                      )
                                                   )
        Plaintiff,                                 )        Civil No. 5: 21-00032-GFVT
                                                   )
 v.                                                )
                                                   )
 DAVID DUNN, et al.,                               )                   ORDER
                                                   )
        Defendants.                                )

                                        *** *** *** ***

       Plaintiff Urika Berry has filed a motion requesting to proceed under a pseudonym. [R. 2]

Berry’s complaint alleges that Lexington police officers discriminated against her because she is

disabled and Black. [R. 4] Berry states that she is related to former Lexington police chief

Ulysses Berry, and contends that proceeding under her own name would cause unwanted

publicity, reveal personal medical information, and place her at risk of harm. [R. 2 at 1]

       Parties must generally proceed under their own names, Fed. R. Civ. P. 10(a), but the

Court may permit a party to proceed under a pseudonym by granting a protective order. Doe v.

Porter, 370 F.3d 558, 560 (6th Cir. 2004). To determine whether such an order is warranted, the

Court considers:

       (1)     whether the plaintiff is suing to challenge governmental activity;

       (2)     whether prosecution of the suit will compel the plaintiff to disclose
               information “of the utmost intimacy”;

       (3)     whether the litigation compels plaintiff to disclose an intention to violate
               the law, thereby risking criminal prosecution; and

       (4)     whether the plaintiff is a child.

D.E. v. John Doe, 834 F.3d 723, 728 (6th Cir. 2016). Here, the first factor favors granting the

relief requested, although only marginally so: the conduct in question occurred in the past and
 Case: 5:21-cv-00032-GFVT Doc #: 11 Filed: 03/01/21 Page: 2 of 2 - Page ID#: 46




does not relate to ongoing conduct. Cf. G.E.G. v. Shinseki, No. 1:10-CV-1124, 2012 WL

381589, at *2 (W.D. Mich. Feb. 6, 2012) (noting that governmental activity factor “usually

applies to cases in which the plaintiff challenges governmental activity such as a policy or

statute.”). Berry is not a child, she does not suggest she intends to violate the law, and no

“intimate” conduct is involved in her complaint. Here, plaintiff’s complaint involves allegations

of police misconduct, matters that are litigated in the public eye with some frequency in this and

other courts. The circumstances set forth by the plaintiff do not warrant the relief requested. See

Doe v. Carson, 2020 WL 2611189, at *2-3 (6th Cir. May 6, 2020) (possible stigma from

plaintiff’s disability and mental illness and concerns about future employability were insufficient

to warrant protect order to proceed under pseudonym); Doe v. The Univ. of Akron, No. 5:15-CV-

2309, 2016 WL 4520512, at *4 (N.D. Ohio Feb. 3, 2016) (reputational concerns do not warrant

an order permitting plaintiff to proceed pseudonymously).

       Accordingly, it is ORDERED as follows:

       1.      Berry’s motion for leave to proceed under a pseudonym [R. 2] is DENIED.



       This 1st day of March, 2021.




                                                 2
